Citation Nr: 1639458	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-27 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for trochanteric bursitis of the right hip (right hip disability).

2.  Entitlement to a disability rating in excess of 10 percent for trochanteric bursitis of the left hip (left hip disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to March 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2004 and March 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In August 2011, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in February 2014.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The issues of entitlement to service connection for depression and anxiety have been raised by the record in the Veteran's June 2010 VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In the February 2014 remand, the Board instructed the RO to schedule the Veteran for a new VA orthopedic examination to determine the current severity of her service-connected right and left hip disabilities.  In a May 2014 Report of General Information, a VA employee noted that the Veteran had cancelled her May 2014 examination, but the employee had been unable to contact the Veteran to find out why.  

The Board notes that in a June 2010 rating decision, the Veteran was service-connected for lumbar spine degenerative disc disease (DDD).  In a May 2010 VA examination report, upon which the service-connection grant was relied on, the examiner wrote that common gait abnormalities that may result in trochanteric bursitis included lumbosacral spine disease, which had a 75 percent change of causing trochanteric bursitis.  The examiner speculated that the Veteran's DDD of the lumbosacral spine caused her trochanteric bursitis manifested by "hip pain."  The examiner opined that the Veteran's DDD lumbosacral spine disease was the principal contributing factor of the hip pain named as trochanteric bursitis.  The progression of the DDD lumbosacral spine was one of the contributing factors that aggravated the Veteran's hip pain.  Additionally, a May 2013 VA treatment report noted that the Veteran had a history of major depression, which she attributed to her pain.  The Board notes that the Veteran received VA treatment for a variety of disabilities up until 2014.  There is no indication that the Veteran has ceased her treatment, and she has not yet received a VA examination fully in accordance with the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016).  

Given the above, the Board determines that a remand is necessary to obtain and associate with the record all treatment records from March 2014 to the present, and to afford her another opportunity to have a VA examination to evaluate her bilateral hip disabilities.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for her hip disabilities from March 2014 to the present.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the above development has been completed, schedule the Veteran for an appropriate VA orthopedic examination to determine the nature, extent, and severity of her right and left hip disabilities.  The examiner should note in the examination report that the claims folder and this remand have been reviewed.  Any testing deemed necessary should be performed, including x-rays and appropriate range of motion studies.  

The joints should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and compared with the range of the opposite joint.  

The examiner should further comment on:

a. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b. The examiner should report on whether there is any ankylosis of the hips, impairment of the thighs, or limitation of abduction.

c. The examiner must then render an opinion concerning the effect of the Veteran's service-connected right and left hip disabilities on her ordinary activity and her ability to procure and maintain employment.

4. The RO must notify the Veteran that it is her responsibility to report for any examination scheduled and to cooperate in the development of her claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







